Exhibit 10.1.3


THIRD AMENDMENT OF LOAN AGREEMENT AND CONSENT
THIS THIRD AMENDMENT OF LOAN AGREEMENT AND CONSENT (this “Amendment”) is made as
of March 31, 2017 (“Effective Date”) by and among CINEDIGM CORP., a Delaware
corporation (“Borrower”), the lenders signing this Amendment below (the
“Required Lenders”), and CORTLAND CAPITAL MARKET SERVICES LLC, solely in its
capacity as administrative agent for the Lenders and collateral agent for the
Secured Parties (collectively, in such capacities, together with its successors
and assigns in such capacities, the “Agent”).
RECITALS
WHEREAS, the Borrower, the lenders party thereto together with any lender party
thereto via a joinder (collectively, the “Lenders”) and Agent are parties to
that certain Second Lien Loan Agreement dated as of July 14, 2016, by and among
the Borrower, the Agent and the Lender party thereto (the “Initial Loan
Agreement”), as amended by that certain First Amendment of Loan Agreement dated
as of August 4, 2016 by and among the Required Lender party thereto, the
Borrower and the Agent (the “First Amendment”), and that certain Second
Amendment of Loan Agreement dated as of October 7, 2016 by and among the
Required Lender party thereto, the Borrower and the Agent (the “Second
Amendment”; and collectively with the Initial Loan Agreement and the First
Amendment, the “Original Loan Agreement”; and together with this Amendment, the
“Loan Agreement”; capitalized terms used but not otherwise defined herein shall
have the meanings assigned thereto in the Original Loan Agreement) pursuant to
which Lenders have made certain loans available to the Borrower; and
WHEREAS, Borrower has requested that certain provisions of the Original Loan
Agreement be amended, in each case as more particularly set forth below, and
Required Lenders and Agent are willing to effect such amendments as provided in,
and on the terms and conditions contained in, this Amendment;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.    Amendments to Loan Agreement. Subject to the terms and conditions hereof
and in accordance with Section 10.1 of the Loan Agreement, the parties hereto
hereby acknowledge and agree that the Loan Agreement is hereby amended as
follows:
(a)    Section 6.1(a)(vii) is hereby deleted in its entirety and replaced with
the following:
“(vii)    amounts outstanding under the First Lien Credit Agreement not to
exceed $25,000,000 plus the amount of any payment-in-kind interest added to such
outstanding principal amounts; provided, however, that in the event of a
consummation of a Permitted Refinancing of the First Lien Credit Agreement, the
amounts outstanding under the First Lien Credit Agreement shall be increased to
not exceed $35,000,000 plus the amount of any payment-in-kind interest added to
such outstanding principal amounts;”


NY01\SherC\4324407.12

--------------------------------------------------------------------------------

Exhibit 10.1.3


2.    Intercreditor Agreement. Pursuant to Section 10.1 of the Loan Agreement,
and notwithstanding anything in to the contrary, the Required Lenders and the
Agent agree, that in the event of the consummation of a Permitted Refinancing of
the First Credit Agreement, Required Lenders and Agent waive the provisions of
Section 3.2(a) of the Intercreditor Agreement to the extent that such Section
prohibits or restricts an amendment, deferral, extension, modification, increase
(including, without limitation, to the rate of interest or, principal, costs or
fees payable under the First Lien Loan Documents), renewal, replacement,
consolidation, supplement or waiver of the First Lien Loan Documents that (a)
increases the aggregate principal amount of the obligations outstanding under
First Lien Loan Documents or First Lien Commitments in an amount in excess of
$22,000,000, (b) increases in the rate of interest (including any component
thereof, floor or margin added thereto) under the First Lien Loan Documents by
more than 2.00% per annum or (c) increases such rate of interest as a result of
the imposition of a default rate in excess of 2.00% per annum. The Required
Lenders hereby direct the Agent to execute and deliver a written consent under
Section 3.2(a) of the Intercreditor Agreement, and do such other acts and
things, as shall be necessary or appropriate to effect the purposes of this
Section 2.
3.    Fee to Lenders.
(a)As consideration for the Required Lenders agreeing to enter into this
Amendment and the terms, conditions and consideration set forth herein, Borrower
shall pay to each Lender a fee (i) if in cash, an amount equal to one-half of
one percent (0.5%) of the outstanding principal balance of such Lender’s loan to
Borrower or (ii) if in shares of the Company’s Class A common stock, par value
$0.001 per share (the “Common Stock”) calculated using a price of $1.40 per
share, the number of shares of Common Stock as have an aggregate value equal to
one percent (1%) of the outstanding principal balance of such Lender’s loan to
Borrower; provided, however, that such fee shall be payable on the date of, and
is contingent upon, consummating a Permitted Refinancing of the First Lien
Credit Agreement. For the avoidance of doubt, the outstanding principal balance
of each Lender’s loan to Borrower is set forth on Schedule A hereto. The Lead
Lender shall receive payment of such fee in cash; other Lenders may elect to
receive such fee in cash or shares.
(b)    In order to facilitate the other Lenders’ election to receive the fee in
cash or in stock, the Borrower shall notify the Agent about the Permitted
Refinancing in writing no later than 1:00 p.m. ET at least three (3) Business
Days prior to the closing of Permitted Refinancing. The Agent shall request
direction from such Lenders, including, if stock payment is elected, the name,
address and tax ID number of the entity receiving the shares, to be provided to
the Agent no later than 1:00 p.m. ET one (1) Business Day prior to the closing
of the Permitted Refinancing. Upon receipt of any timely response electing to
receive stock, the Agent will promptly forward such election and information to
the Borrower. Any Lender that does not respond timely to the Agent or does not
provide all requested information necessary for stock issuance will be deemed to
have elected to take cash. Payment in shares to Lenders who so request will be
made by delivery by the Company of irrevocable instructions to the transfer
agent for the Common Stock for the issuance of such shares directly to the
relevant Lenders.


2
NY01\SherC\4324407.12

--------------------------------------------------------------------------------

Exhibit 10.1.3






4.    Representations and Warranties. By its execution hereof, Borrower hereby
represents and warrants to the Required Lenders and the Agent as follows:
(a)    no Default or Event of Default exists under the Loan Agreement or any of
the other Loan Documents as of the date hereof or would result from the
amendments contemplated hereby;
(b)    the representations and warranties contained in Article III of the Loan
Agreement or in any other Loan Document, or which are contained in any of the
financial statements from time to time certified by the Borrower and furnished
pursuant thereto, are true and correct on and as of the date hereof (except that
to the extent that such representations and warranties specifically refer to an
earlier date, they are true and correct in all material respects as of such
earlier date);
(c)    it has the requisite corporate or organizational power and authority and
has taken all necessary corporate and other organizational action to authorize
the execution, delivery and performance of this Amendment and the transactions
contemplated hereby; and
(d)    this Amendment has been duly executed and delivered by a Responsible
Officer of Borrower and constitutes a legal, valid and binding obligation of
such Borrower, enforceable in accordance with its terms.
5.    Conditions to Effectiveness. This Amendment shall become effective upon
the date on which all of the following conditions precedent have been satisfied
(or otherwise waived in accordance with Section 10.1 of the Loan Agreement, as
in effect prior to giving effect to this Amendment) (the “Effective Date”):
(a)    Counterparts of Document. Receipt by Agent of executed original
counterparts (or electronic copies followed promptly by originals) of this
Amendment in form and substance satisfactory to Agent.
(b)    Fees and Expenses. Borrower shall have paid to to (i) Agent all
out-of-pocket expenses accrued or incurred by Agent on or before the Effective
Date (including all reasonable fees, charges and disbursements of counsel to
Agent (directly to such counsel if requested by Agent)) plus such additional
amounts of such fees, charges and disbursements as shall constitute its estimate
of such reasonable fees, charges and disbursements incurred or to be incurred
through the closing proceedings; provided that such estimate shall not
thereafter preclude a final settling of accounts between Borrower and Agent, and
(ii) to Holland & Knight LLP as counsel for Lead Lender, all fees, charges and
disbursements relating to this Amendment accrued or incurred on or before the
Effective Date.


3
NY01\SherC\4324407.12

--------------------------------------------------------------------------------

Exhibit 10.1.3


6.    Effect of this Amendment. Borrower agrees that, except as expressly
provided herein or in the other documents to be executed and delivered to Agent
and Required Lenders in connection herewith, (a) the Loan Agreement and the
other Loan Documents shall remain unmodified and in full force and effect, and
(b) this Amendment shall not be deemed to (i) be a waiver of, consent to, a
modification of or amendment to any other term or condition of the Loan
Agreement, any other Loan Document or any other agreement by and among Borrower,
on the one hand, and Required Lenders and Agent, on the other hand, (ii)
prejudice any other right or rights which Lender may now have or may have in the
future under or in connection with the Loan Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, or (iii) be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with Borrower, or any other
Person with respect to any waiver, amendment, modification or any other change
to the Loan Agreement or any other Loan Document or any rights or remedies
arising in favor of Lenders under or with respect to any such documents.
References in the Loan Agreement to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and “hereof”) and in any other Loan
Document to the “Loan Agreement” shall be deemed to be references to the Loan
Agreement as modified hereby. This Amendment shall be deemed incorporated into,
and a part of, the Loan Agreement and shall constitute a “Loan Document” under
and as defined in the Loan Agreement.
7.    Reaffirmations. Borrower hereby (a) agrees that this Amendment shall not
limit or diminish the obligations of Borrower or any other Loan Party under, or
release any such Person from any obligations under, the Loan Agreement and each
other Loan Document to which any such Person is a party, (b) confirms and
reaffirms each such Person’s obligations under the Loan Agreement and each other
Loan Document to which such Person is a party, and (c) agrees that the Loan
Agreement (as modified hereby) and each other Loan Document remain in full force
and effect and are hereby ratified and confirmed.
8.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
conflicts of law principles.
9.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), and by facsimile
transmission or other electronic means, which signatures shall be considered
original executed counterparts, each of which when so executed shall be deemed
to be an original, but all of which when taken together shall constitute


4
NY01\SherC\4324407.12

--------------------------------------------------------------------------------

Exhibit 10.1.3




one and the same instrument. Each party to this Amendment agrees that it will be
bound by its own facsimile or other electronically transmitted signature and
that it accepts the facsimile or other electronically transmitted signature of
each other party.
IN WITNESS WHEREOF, this Amendment has been executed on the date first written
above, to be effective upon satisfaction of the conditions set forth herein.
BORROWER:
CINEDIGM CORP.
By: /s/ Gary S. Loffredo    
Name: Gary S. Loffredo
Title: Senior VP



AGENT:    CORTLAND CAPITAL MARKET
SERVICES LLC
By: /s/ Matthew Trybula    
Name: Matthew Trybula    
Title: Associate Counsel    



REQUIRED LENDER:
FIRST BANK & TRUST AS CUSTODIAN OF THE RONALD L. CHEZ IRA #1073

By: /s/ Karen L. Rose    
Name: Karen L. Rose
Title: V. President & Trust Officer


    
REQUIRED LENDER:
WOLVERINE FLAGSHIP FUND TRADING LIMITED

By Wolverine Asset Management, LLC, its investment manager
By: /s/ Kenneth L. Nadel    
Name: Kenneth L. Nadel
Title: Chief Operating Officer






SCHEDULE A




First Bank & Trust as Custodian of the Ronald L. Chez IRA #1073
$3,950,000
McGurk Living Trust
$500,000
Millenium Trust Co., LLC Custodian FBO Patrick W. O’Brien IRA a/c #xxxx55HX3
$50,000
Hackett Family Trust***
$400,000
UVE Partners
$250,000
Lotus Investors
$75,000
Hudson Asset Partners
$150,000
Hedy Klineman Trust
$150,000
BlueMountain Equity Alternatives Master Fund L.P.
$110,000
BlueMountain Logan Opportunities Master Fund L.P.
$53,000
Blue Mountain Credit Alternatives Master Fund L.P.
$1,053,000
BlueMountain Montenvers Master Fund SCA SICAV-SIF
$105,000
BlueMountain Foinaven Master Fund L.P.
$79,000
Wolverine Flagship Fund Trading Limited
$2,100,000
TOTAL OUTSTANDING
$9,025,000







5
NY01\SherC\4324407.12